Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).


Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2, 2020 is hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 6, 7, 8, 9, 10, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (2014/0126094) in view of Qiang (CN106098007).

With regard to claims 1, 8 and 19, Duan discloses a circuit for preventing an electrostatic discharge (ESD) device from electricity leakage, wherein the circuit is configured to perform a lighting test on a display panel and comprises:
	a plurality of ESD devices (Figure 1, #13), wherein each of the plurality of ESD devices comprises a first inputting terminal (Figure 1, connection between #13 and 14), a second inputting terminal (Figure 1, connection between #13 and 15), and a third inputting terminal (Figure 1, connection between #13 and 11 or 12); and
	a plurality of signal inputting terminals comprising a first signal inputting terminal ([0002] “Referring to FIG. 1, in normal operation, there is only a small leakage current flowing from a data (Vdata) line 11 or a gate (Vgate) line 12 to a gate high level (VGH) line 14 …” wherein the office considers Duan’s leakage current to line 14 as corresponding with the claimed first signal inputting terminal), a second signal inputting terminal ([0002] “Referring to FIG. 1, in normal operation, there is only a small leakage current flowing from a data (Vdata) line 11 or a gate (Vgate) line 12 to … a gate low level (VGL) line 15 …” wherein the office considers Duan’s leakage current to line 14 as 
	wherein each of the plurality of the ESD devices comprises a first transistor and a second transistor (Figure 2, M1 & M2);
	wherein a gate electrode and a source electrode of the first transistor are electrically connected the first signal inputting terminal (Figure 2, M1 & #11), a gate electrode and a source electrode of the second transistor are electrically connected the second signal inputting terminal (Figure 2, M2 & 15), and a drain electrode of the first transistor is electrically connected to a drain electrode of the second transistor and the third signal input terminal of the corresponding ESD device (Figure 2, M1, M2 & 11);
	wherein the display panel comprises a first signal receiving terminal, a second signal receiving terminal, and a plurality of third signal receiving terminals (Figure 1, #14, 15 & 11); and
	wherein the first signal receiving terminal is connected to the first signal inputting terminal, the second signal receiving terminal is connected to the second signal 
	The office finds no specific disclosure in Duan wherein the circuit is a test circuit comprises a switch module for receiving a control signal and electrically connected to the signal inputting terminals and the display panel, wherein the switch module is configured to electrically disconnect the plurality of ESD devices from display panel by the control signal when the display panel is not under the lighting test.  Qiang discloses a test circuit ([Abstract] “The invention discloses a liquid crystal panel.  The liquid crystal panel comprises … a testing signal panel …”) comprises a switch module (Figure 1, #20) for receiving a control signal (Figure 1, signal from #30) and electrically connected to the signal inputting terminals and the display panel (Figure 1, #40), wherein the switch module is configured to electrically disconnect the plurality of ESD devices from display panel by the control signal when the display panel is not under the lighting test (Figure 1, #’s 20 and 30).  
	The office finds combining Duan and Qiang would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds Duan discloses a display device, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Qiang also discloses a display device, a "comparable" device, which has been improved by including a test circuit comprising a switch module for receiving a control signal and being electrically connected to the signal inputting terminals and the display panel, wherein the switch module is configured to electrically disconnect the plurality of ESD devices from display panel by 

With regard to claims 4 and 13, Duan discloses the first signal inputting terminal and the first inputting terminal of each of the plurality of ESD devices are connected in series (Figure 1, #’s 13 and 14), and the second signal inputting terminal and the second inputting terminal of each of the plurality of ESD devices are connected in series (Figure 1, #’s 13 and 15).

With regard to claims 6 and 15, Duan discloses a signal at the first signal inputting terminal is a high electrical level signal, and a signal at the second signal inputting terminal is a low electrical level signal (Figure 1, #’s 14 & 15 and [0002] 

With regard to claims 7 and 16, Duan discloses all of the transistors are N-type transistors or P-type transistors [0013] & [0014].

With regard to claims 9 and 20, Duan discloses each of the plurality of ESD devices comprises a first transistor and a second transistor (Figure 6, #’s 34 and 31); and wherein a gate electrode and a source electrode of the first transistor are electrically connected the first signal inputting terminal (Figure 6, #’s 34 & 37), a gate electrode and a source electrode of the second transistor are electrically connected the second signal inputting terminal (Figure 6, #’s 31 & 35), and a drain electrode of the first transistor is electrically connected to a drain electrode of the second transistor and the third signal input terminal of the corresponding ESD device (Figure 6, #’s 32, 33 & 38).

With regard to claim 10, Duan discloses the display panel comprises a first signal receiving terminal ([0002] “Referring to FIG. 1, in normal operation, there is only a small leakage current flowing from a data (Vdata) line 11 or a gate (Vgate) line 12 to a gate high level (VGH) line 14 …” wherein the office considers Duan’s leakage current to line 14 as corresponding with the claimed first signal inputting terminal), a second signal receiving terminal ([0002] “Referring to FIG. 1, in normal operation, there is only a small leakage current flowing from a data (Vdata) line 11 or a gate (Vgate) line 12 to … a gate 


Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 2 and 11 recite allowable subject matter because, although Qiang discloses the switch module comprises a first switch unit, a second switch unit, and a plurality of third switch units (Figure 1, #20) and the third switch units correspond to one of the plurality of third signal inputting terminals and one of the plurality of third signal receiving terminals, and each of the third switch units is disposed between the third inputting terminal of the corresponding ESD device and the third signal receiving terminal of the corresponding ESD device, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the first switch unit is disposed between the first signal inputting 

Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 5 and 14 recite allowable subject matter because, none of the references relied upon by the examiner, considered alone or in reasonable combination, teach or fairly suggest the switch module comprises a plurality of sixth transistors; wherein there is one of the sixth transistors disposed between the first signal receiving terminal and the first inputting terminal of the ESD device near the first signal receiving terminal, and there is one of the sixth transistors disposed between the first inputting terminals of neighboring ESD devices; and wherein there is one of the sixth transistors disposed between the second signal receiving terminal and the second inputting terminal of the ESD device near the second signal receiving terminal, and there is one of the sixth transistors disposed between the second inputting terminals of the neighboring ESD devices.

Claims 3, 12, 17 and 18 recite allowable subject matter because they are dependent upon claims 2, 11 and 14 which also recite allowable subject matter.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622